Ghana presents its compliments to the President, a worthy representative of our great neighbour the Federal Republic of Nigeria, and congratulates him heartily on his election to preside over the General Assembly at its seventy-fourth session. We also want to express our appreciation to the President of the seventy-third session for her work and to commend the brave theme that has been selected for our consideration during this session.
I note that there is a United Nations-accepted definition of poverty, which, like everything undertaken by our Organization, tries to find a form of words that is acceptable to all of us. However, it is probably fair to say that those of us who live in States generally referred to as developing countries are somewhat bemused by arguments and complicated definitions of poverty. For us, poverty is a daily reality that we live with and feel, for far too many of our people are burdened with it, and it robs us of the dignity that should be the inherent right of every human being. We know that our performance as Governments will be judged by how successful we are in reducing and eventually eradicating poverty in our countries. As individual sovereign countries, the responsibility is ours not only to aim at reducing poverty but to actually create prosperity for all our citizens. We in Ghana are certainly engaged in fighting to eradicate poverty from our country. If the world wants to marshal all its undoubted energies to support that fight, there can be no better way to start than an acknowledgement and a consensus among the nations of the world that poverty anywhere degrades us all, whether in the developed or developing world.
Luckily for us, technological advances are short- circuiting the path that leads us out of poverty, and it is no longer the long and tortuous road it used to be. A mere 20 years ago, mobile phones were a rarity that some feared would become a developed-world status symbol and another sign of the technology gap between rich and poor. Today the poorest person in the most inaccessible place in the poorest country has a mobile phone — often a smartphone. In many ways, that has transformed our lives. In the year 2000 in Ghana, there were 90,000 mobile-phone subscribers; today there are more than 41 million. That has led to a remarkable change in the communications within our country and with the outside world. A sizeable and growing proportion of the population has been and continues to be brought into the formal banking sector by the mobile phone.
The application of technology can be the tool to set us on the road to prosperity. The modernization of agriculture through the application of technology could well turn out to be the fastest way to make the turnaround we seek. The young people of the world, especially in Ghana and Africa, have demonstrated their ingenuity and innovative prowess, and we need to enlist them fully in the fight. It would of course be an easier battle if trade practices were seen to be fairer and more equitable. The question still remains whether the rich nations are prepared for an equitable and fair trade order. It appears that they are not, and we must therefore continue to fight for a fairer world economic order.
It should not be lost on anyone that the minerals on which the world depends to move industry and manufacturing are mostly available in Africa, and yet we who own those fundamental resources by birthright have remained poor, while our minerals have brought vast wealth to nations and peoples outside our continent. It is also worth pointing out that not only do we not get a fair share of the wealth once it is extracted, our lands, environment and oceans are often left devastated by the process, and the competition to gain control over those minerals has often led to insecurity in our countries. I do not seek to blame outsiders for our problems, but since we are being urged to find multilateral solutions, I believe it is worth pointing out that unfairness in the economic order undermines the fight against poverty. Indeed, the flight of capital is continuing the foreign exploitation of Africa, represented by colonialism and imperialism. The report of the High Level Panel on Illicit Financial Flows from Africa, chaired by a highly respected former President of South Africa, Thabo Mbeki, has raised the lid on what many had always suspected but did not have the figures to support. According to that report, Africa is losing more than $50 billion annually through illicit financial outflows. Collaboration is certainly needed among the nations of the world to stop that rape of Africa.
The African Continental Free Trade Area, which recently came into effect and whose secretariat Ghana has the honour of hosting, is a major collective effort by Africa to get to grips with mastering its own development. It will be the world’s largest free-trade area since the formation of the World Trade Organization, and will provide us with a vehicle to improve our trade among ourselves and an opportunity to exploit our abundant wealth and resources for the benefit of our peoples, as well as giving us protection in dealing with other trading blocs.
The fight to eradicate poverty is intrinsically linked to quality education, the second of the issues identified for special attention in the theme of this General Assembly session. Wherever quality education is available, there is usually prosperity. Throughout the ages, education has been the most equitable source of opportunities and has provided the fastest and most reliable route out of poverty. We in Ghana acknowledge that we need an educated and skilled population to be able to compete effectively in the world economy. We are therefore taking the courageous step of spending a substantial part of our national revenue — indeed, a third of our nation’s budget — on education.
We can and should also employ technology to accelerate the provision of quality education to as many people as possible. Very soon, we might not have to enter classrooms or even the hallowed grounds of famous universities to gain access to the knowledge that used to be exclusively available in those institutions. It is possible now for our young people to listen to lectures and watch experiments by famous scientists and scholars on their smartphones and laptops, without ever setting eyes on or physically entering an Ivy League university. But to be able to benefit from these opportunities made possible by technology, we have to raise our infrastructure to a basic minimum level. We must provide reliable electricity and Internet services to the people in our towns and villages, so that they will truly be able to reap the benefits of the technology that brings quality education to all. We can then have a realistic expectation of a prosperous future.
The general debate of the General Assembly of the United Nations is usually convened at a time of year when extremes of nature are on display around the world. Maybe we are being urged to take notice, as well as — hopefully — to take practical and proactive steps to curb the human activities that are endangering our planet. Our world is enriched by its diversity of cultures, religions and beliefs, which add spice to our lives, but there are scientific and mathematical truths that do not change with space or time. We would all do well to uphold those truths. Now that the scientists have spoken on the realities of climate change, I believe it is time to direct our energies to what we can and should do to counteract the danger and end unnecessary arguments. Nature has been brutal this year, demonstrating to us that our climate is changing and that we are probably pushing our world towards destruction. The devastation wreaked by Cyclone Idai, Hurricane Dorian and the extreme summer temperatures across Europe surely provides the evidence, if any were still needed, that it is time to take action to bring our world back from the precipice.
This year marks the fiftieth anniversary of the historic landing on the moon, a seminal event that celebrated scientific achievement and humankind’s triumph. The image that has stayed with me since I was 25 years old, and that still brings me true awe and wonder, is that picture of the Earth taken from the vantage point of the astronauts, clearly showing the truth of the one world that we inhabit. We may try to delineate our borders more clearly or make clearer distinctions on the basis of colour, race, language and creed, but that picture tells us that the natural path is to be inclusive.
In no way is this meant to paper over the many difficulties in our part of the world that we must work to overcome, or to suggest that because some parts of the world are developed and prosperous we can pretend that all is well with us, too. In my part of the world, we do not argue over what constitutes poverty. We know it, live with it and feel it because it is a daily reality. As the old saying goes, birds sing not because they have answers but because they have songs. There might not be any one answer to the theme of this seventy-fourth session of the General Assembly, but the hope is that the discussions will point us towards the possibility of a new world, in which collaboration between nations and peoples is on such a scale that we can dream of a sustainably prosperous world and achieve it too.
